Evans, Judge.
The Supreme Court of Georgia in Prudential Ins. Co. of America v. Willis, 227 Ga. 619 (182 SE2d 420), reversed this court in a divided opinion (5-2), thereby setting aside the decision of this court in Prudential Ins. Co. of America v. Willis, 123 Ga. App. 150 (179 SE2d 688). Thereafter, the Supreme Court of the United States in Willis v. Prudential Ins. Co. of America, 405 U. S. 318 (92 SC 1257, 31 LE2d 273) affirmed the decision of the Supreme Court of Georgia by an equally divided court (4-4, Mr. Justice Powell taking no part in the consideration or decision of the case). Based upon the above, our decision affirming the lower court is reversed since the court erred in granting summary judgment in favor of Willis and in denying summary judgment as to Prudential.

Judgment reversed.


Hall, P. J., and Deen, J., concur.